COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DANNY THOMAS MOLINA,                          §              No. 08-16-00318-CR

                      Appellant,               §                Appeal from the

 v.                                            §               112th District Court

 THE STATE OF TEXAS,                           §             of Upton County, Texas

                      State.                   §           (TC# 16-03-U1125-DSM)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 24, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gonzalo P. Rios, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 24, 2017.

       IT IS SO ORDERED this 24th day of April, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.